IN THE MATTER OF THE PETITION                          *    .IN THE

                                                       *    COURT OF APPEALS
FOR REINSTATEMENT OF
                                                       *    OF MARYLAND

LARRY JASON FELDMAN TO                                 *    MISC DOCKET AG No. 87

                                                       *    September Term, 2016
THE MARYLAND BAR

                                            ORDER
        Upon consideration of the Petition of Larry Jason Feldman for Reinstatement and the
response filed thereto by the Attorney Grievance Commission in the above captioned case, it is
this 5th of June 2017, by a majority of the Court of Appeals of Maryland concurring;

       ORDERED, that the petition be, and it is hereby, GRANTED, and the petitioner, Larry

Jason Feldman, is reinstated to the practice of law in this State, subject to the following

conditions :

           Within fifteen (15) days of the date of this Order, Petitioner shall enter into a monitor

           agreement pursuant to Maryland Rules 19-742(e)(2) and 19-752(i)(8), with a monitor

           acceptable to Bar Counsel, and that the monitor agreement shall remain in effect

           until further order of this Court,

and it is further
           ORDERED, that the Clerk of the Court shall replace the name of Larry Jason

Feldman upon the register of attorneys entitled to practice law in this State and certify that fact to

the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.



                                                                 /s/ Mary Ellen Barbera
                                                                 Chief Judge